Defendant appeals from the judgment and from an order denying his motion for a new trial.
The action was one by the county of San Bernardino to foreclose an alleged lien upon defendant's land for expenses incurred and paid by the county in fumigating defendant's orchard and freeing the trees of noxious insects. In some particulars the cause resembles County of San Bernardino v.Stewart, L. A. No. 3766, in which an opinion was filed on August 1, 1916, ante, p. 236, [159 P. 717]. There are certain differences in this case. For example, it appears that service of notice was made upon defendant personally. He waived the five days within which he might have done the work, under the terms of the notice, and permitted the premises to be entered and the fumigating of the trees to proceed. In all other particulars this case is just like the one cited. In this, as in that, the notice was issued and signed by the local inspector and not by the county horticultural commissioner. It does not appear that the commissioner either directed or *Page 254 
was cognizant of the service of the notice to fumigate the trees. As the inspector's authority to give the notice does not appear, and as this being a proceeding in invitum it must be shown that the statutory method of procedure was followed in order that the lien should attach, we must hold on the authority of County of San Bernardino v. Stewart, supra, that the jurisdiction of the lower court was not shown, and that the judgment does not find full support in the record.
The judgment and order are reversed.
Henshaw, J., and Lorigan, J., concurred.